Citation Nr: 0833642	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-31 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer, claimed as a urinary condition, to include as due to 
ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughter


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from October 1950 to November 1953, and from November 
1954 to October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to service connection for prostate cancer.

The veteran and his daughter testified at a personal hearing 
before the undersigned Veterans Law Judge held at the RO in 
March 2007.

This matter was previously before the Board in July 2007 and 
April 2008, when it was remanded for additional development.  
The Board notes that the veteran submitted additional 
evidence regarding his risk of radiation exposure and a nexus 
to prostate cancer to the Appeals Management Center (AMC) in 
July 2008.  This evidence was not considered by the AMC or by 
the RO, and has been forwarded to the Board for initial 
consideration.  Upon review of this evidence, the veteran's 
representative has waived review by the agency of original 
jurisdiction under 38 C.F.R. § 20.1304, and appellate 
adjudication may proceed.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran was not engaged in a radiation risk activity 
during active duty service, nor is he factually shown to have 
been exposed to ionizing radiation during active duty 
service.

2.  Prostate cancer was not first manifested during active 
duty service or to a compensable degree during any 
potentially applicable presumptive period, and the 
preponderance of the evidence of record is against a finding 
that prostate cancer is related to active military service.


CONCLUSION OF LAW

The criteria for service connection of prostate cancer are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify an Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, legally sufficient notice was provided to the veteran 
in July 2004 correspondence, prior to the initial 
adjudication of his claim.  This letter informed him of the 
elements of his claim of service connection based on 
radiation exposure, described in detail the evidence and 
information needed to support his claim, and stated the 
respective responsibilities of VA and the veteran in 
obtaining such.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  While the 
letter did not inform the veteran of the policies and 
procedures involved in assignment of effective dates and 
evaluations under Dingess v. Nicholson, 19 Vet. App. 473 
(2006), such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to this claimed condition.  The 
Board notes that the veteran has amply demonstrated his 
knowledge of the applicable laws and regulations in the 
evidence and argument he has submitted over the course of his 
appeal.

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
and personnel records, as well as VA outpatient treatment 
records.  The RO sought radiation exposure record and 
obtained a radiation dosage estimate.  The veteran submitted, 
or VA has assisted in obtaining, private treatment records 
from Dr. DVJ and Dr. JDG.  He has additionally provided   The 
veteran was provided an opportunity to set forth his 
contentions during the March 2007 hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination in December 2007, with an addendum 
dated in January 2008.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Here, the veteran has alleged service connection for prostate 
cancer based on exposure to ionizing radiation while in 
active military service.  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

First, a "radiation-exposed veteran" is defined by 
38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on 
active duty, active duty for training, or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean on site 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war in Japan (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946; 
or service at one of three specified locations within the 
United States.  38 C.F.R. § 3.309(d)(3)(i), (ii).  The 
evidence of record establishes that the veteran falls within 
none of these categories, nor does he so allege.  The veteran 
served well after 1946, and was not present on site to 
participate in the atmospheric testing of a nuclear device.  
He also was not station in Paducah, Kentucky; Portsmouth, 
Ohio; Oak Ridge, Tennessee; or Amchitka Island, Alaska.  The 
veteran alleges instead that he was present several years 
after a 1962 test in the Johnston Atoll.  The presumptions of 
38 C.F.R. § 3.309(d) are not applicable.

The second presumption, at 38 C.F.R. § 3.311, provides 
instruction on the development of claims based on exposure to 
ionizing radiation.  Section 3.311(a) calls for the 
development of a dose assessment where it is established that 
a radiogenic disease first became manifest after service, 
where it was not manifest to a compensable degree within any 
applicable presumptive period specified in either § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).  As is noted above, the 
veteran's service was after July 1946.

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).  The Air Force certified in a July 2005 
statement that the Master Radiation Exposure Registry (MRER) 
showed no external or internal exposure data on the veteran.  
The MRER is a database containing records of occupational 
radiation exposure monitoring from 1947 forward.  It is 
considered complete with the exception of some "early 
records."  It is reasonable to conclude, therefore, that the 
veteran was not actively involved in any activity which was 
carried the likelihood or possibility of radiation exposure, 
as the Air Force did not monitor him in any capacity during 
service.

Moreover, a radiation dose reconstruction from the Air Force 
Safety Center was obtained in March 2007 from the veteran.  
The Air Force certified at that time that while the veteran 
likely was present on Johnston Island for four temporary duty 
periods from May 1967 to October 1969, totaling approximately 
14 months, it was "nearly impossible" for the veteran to 
have received sufficient radiation exposure to cause acute 
health problems.  Further, residual levels of plutonium as of 
1964 made the probability of exposure "very low."  Records 
establish that decontamination of the site was "nearly 
complete."  Risk was considered so low that badges were not 
issued to monitor "insignificant gamma radiation level[s]."  
The Board finds that the evidence of record is not sufficient 
to establish that the veteran qualifies as "radiation 
exposed."  There is insufficient data even to warrant 
referral to the Under Secretary of Health for a dose 
estimate.  

The Board notes that the veteran has submitted anecdotal 
accounts of service members who served on Johnston Island and 
later developed illnesses.  None of these accounts are 
competent evidence to establish either actual radiation 
exposure or a causal connection.  Lay evidence is competent 
only if it is provided by a person who has knowledge of facts 
or circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  
Radiation levels are not observable, and lay persons are not 
competent to render opinions on etiology.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  In the absence of a showing of 
radiation exposure, service connection on that basis must be 
denied.

Even if the Board were to find that the veteran was exposed 
to radiation between 1967 and 1969, service connection could 
still not be granted.  Pursuant to 38 C.F.R. § 3.311, 
"radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, and specifically includes 
prostate cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  
However, 38 C.F.R. § 3.311(b)(5) requires that the disease 
become manifest within 5 years of radiation exposure.  As 
prostate cancer was not manifested until 2001, as per Dr. 
DVJ, the veteran's treating urologist.  While some difficulty 
with voiding was noted by Dr. DVJ over the prior "several 
years," such signs and symptoms clearly did not manifest 
until well after the 1974 end of the applicable presumptive 
period.

Third, and notwithstanding the above, the United States Court 
of Appeals for the Federal Circuit  has held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee, 34 F.3d at 1043-1044.  Thus, the Board must not only 
determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability is otherwise the result of active service.  In 
other words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation.

A review of service medical records shows repeated complaints 
of and treatment for prostatitis.  In September 1966, October 
1966, July 1967, and April 1969, the veteran reported 
symptoms such as nocturia, dribbling, and urinary retention.  
Medications were prescribed, and treatment records reflect 
that the condition resolved completely, with only a slight 
residual enlargement of the prostate.  On July 1976 
examination for separation, there is no notation or report of 
ongoing or recurrent prostate problems.  On digital 
examination, the prostate was normal.

As was noted above, private medical records establish that 
prostate cancer was diagnosed in 2000, though doctors noted 
some signs and symptoms of prostate problems "several 
years" earlier.  Private medical records show prostate 
specific antigen (PSA) levels below the generally accepted 
"normal" level of 4 until May 2000.  Surgery was performed 
in March 2001.  Dr. DVJ opined in April 2007 correspondence 
that there was "no way" of establishing a link between the 
veteran's prostate cancer and his reported radiation exposure 
in service.  He did not address any possible relationship 
between in-service treatment for prostatitis and prostate 
cancer.  Dr. JDG, the veteran's cardiologist, did not address 
the etiology of the prostate cancer at all.

VA treatment records from 2000 to 2007 reveal notations of a 
history of prostate cancer, with no recurrence.  VA providers 
do not comment on the etiology of the veteran's cancer.

A VA examination was performed in December 2007.  At that 
time, and again in a January 2008 addendum following review 
of the claims file, the examiner failed to address the 
question of a direct relationship between in-service 
treatment for prostatitis and prostate cancer.  In April 
2008, the examiner opined that the veteran's prostate cancer 
was less likely than not related to the in-service 
prostatitis.  She noted that prostatitis is generally a 
limited infectious disease which can be successfully treated 
with antibiotics.  In this case, she opined that had the in-
service infection resulted in cancerous changes of the 
prostate, signs and symptoms would have appeared far sooner 
than 2001.  She could not comment on any possible 
relationship to radiation exposure, but did note that the 
occurrence of prostate cancer is second only to skin cancers 
among men.

Based on the sole medical opinion addressing the issue, the 
Board finds that the veteran's prostate cancer is not 
causally related to his in-service treatment and complaints.  
Prostatitis is shown to have been a limited infection in 
service, and a competent medical opinion establishes that it 
did not result in cancerous changes of the prostate.  


ORDER

Service connection for prostate cancer must be denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


